DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification lacks any description or depiction of a “magnification device” (as in claim 9), a lumen having a plurality of graduation marks representing a linear scale (as in claim 9), a lumen having a magnification device (as in claim 9), and said first lumen adapted to accommodate a guidewire of 0.038 inches (as in claim 9).
Claim Objections
Claim 13 is objected to because of the following informalities:
Line 1: “the length of pre-marked structure” should read --the length of a pre-marked structure--.
Line 19: “the length of structure” should read --the length of the structure--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the human body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “magnification device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification fails to disclose any particular structure, either explicitly or implicitly, to perform the function of magnification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the 
Response to Arguments
Applicant’s arguments, see pages 4 and 6, filed 24 August 2021, with respect to the objections to the specification for subject matter of claims 1-3, the informality objections, the rejections under 35 U.S.C. 112(b), the rejection of claim 1 under 35 U.S.C. 101, and the rejections of claim 1 and its dependents under 35 U.S.C. 103 citing Clark and Von Oepen et al. have been fully considered and are persuasive in light of the amendments to the claims and the discussion during the interview held 10 November 2021.  The objections and rejections of 11 September 2021 have been withdrawn. 
Claim 9 remains rejected under 35 U.S.C. 112(a) and (b) as the claim recites “magnification device”.
Applicant notes the basis of the objection to the specification due to the limitations “a lumen having a plurality of graduation marks representing a linear scale, a lumen having a magnification device, and said first lumen adapted to accommodate a guidewire of 0.038 inches” is not understood (arguments filed 24 August 2021, page 4). The specification is objected to based on these limitations as they are recited in original claim 9, but do not have any antecedent basis or supporting disclosure in the specification. See MPEP 608.01(o).
Allowable Subject Matter
Claims 1, 4-8, and 10-12 are allowed given the persuasive arguments noted above.
Claim 9 would be allowable given the persuasive arguments noted above if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the dual lumen catheter with a measuring scale of claim 1, comprising: the first and second lumens positioned in parallel for a first distance wherein thereafter the second lumen continues for a second distance, the second lumen adapted to receive a measuring scale having the first and second markers in sliding engagement, within the context of the remainder of claim 1.
No prior art of record teach and/or fairly suggest the system for measuring the length of a pre-marked structure of claim 1, comprising: a delivery catheter having first and second lumens positioned in parallel for a first distance wherein thereafter the second lumen continues for a second distance, and an elongated measuring scale having a plurality of graduation marks in sliding engagement with the second lumen, within the context of the remainder of claim 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,078,832 (Lenker et al.) teaches a blood vessel lesion measurement catheter.
U.S. Patent No. 6,575,932 (O’Brien et al.) teaches a delivery catheter having a measuring scale in sliding engagement with a lumen.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carrie R Dorna whose telephone number is (571)270-7483. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CARRIE R DORNA/Primary Examiner, Art Unit 3791